Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 1 of 8 PageID 2625




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

DR. STEVEN ARKIN,

        Plaintiff,

v.                                                                        Case No: 8:19-cv-1723-T-36AEP
                                                                          Consolidated with:
                                                                          Case No. 8:19-cv-2410-T-36TGW

SMITH MEDICAL PARTNERS, LLC, et
al.,

        Defendants.
___________________________________/

        ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT

        This matter comes before the Court on plaintiff Pressman, Inc.’s “Renewed Motion for

Preliminary Approval of Class Action Settlement and Notice to the Class” (the “Motion”) (Dkt.

58). The Court has reviewed and considered the Motion, the Settlement Agreement 1 and its

exhibits (Dkt. 58-1), Defendants’ Response to the Motion (Dkt. 61), Plaintiff Dr. Steven Arkin’s

Response in Opposition to the Motion (Dkt. 60), the arguments, representations, and

recommendations of counsel, and the requirements of law. For the reasons stated below as well as

the reasons stated on the record at the June 23, 2020 hearing, the Court finds:

        1)       this Court has jurisdiction over the subject matter and the Parties to this Action and

                 venue in this District is proper;

        2)       the proposed Settlement Class meets the requirements of Federal Rule of Civil

                 Procedure 23 (a) and (b)(3) and should be certified for settlement purposes only;




1
 As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms shall have the definitions and
meaning accorded to them in the Settlement Agreement.
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 2 of 8 PageID 2626




      3)    Pressman, Inc. and its counsel should be appointed to represent the Settlement

            Class;

      4)    the Settlement appears to have resulted from informed, good-faith, arm’s-length

            negotiations between Pressman, Inc., defendants H. D. Smith, LLC and Smith

            Medical Partners, LLC, and their respective counsel, and is not the result of

            collusion;

      5)    the Settlement is within the range of reasonableness and should be preliminarily

            approved;

      6)    the proposed Notice program and proposed forms of Notice satisfy Federal Rule of

            Civil Procedure 23, provided that language complying with Federal Rule of Civil

            Procedure 23(c)(2)(B)(iv) is added to the “Notice of Class Action Settlement with

            Attached Claim Form” (attached to the Settlement Agreement as Exhibit 2), and

            constitutional due process requirements, and are reasonably calculated under the

            circumstances to apprise the Settlement Class of the pendency of the Action, class

            certification, the terms of the Settlement Agreement, Class Counsel’s application

            for a Fee Award and request for an Incentive Award for Plaintiff, and their rights

            to opt-out of the Settlement Class or object to the Settlement Agreement;

      7)    the Settling Parties have shown that the Court will likely be able to approve the

            Settlement Agreement under Rule 23(e)(2) and certify the Settlement Class for

            purposes of judgment on the proposal;

      8)    good cause exists to schedule and conduct a Final Approval Hearing, pursuant to

            Federal Rule of Civil Procedure 23(e), to assist the Court in determining whether

            to grant Final Approval of the Settlement and enter the Final Approval Order, and



                                             2
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 3 of 8 PageID 2627




               whether to grant Class Counsel’s Fee Award and request for an Incentive Award

               for Pressman, Inc.; and

       9)      other related matters pertinent to the Preliminary Approval of the Settlement should

               also be approved.

       Based on the foregoing, IT IS HEREBY ORDERED:

       1.      Plaintiff Pressman, Inc. (“Plaintiff”) moved the Court for an order preliminarily

approving the settlement of the Action in accordance with the Settlement Agreement, which,

together with the documents incorporated therein, sets forth the terms and conditions for a

proposed settlement and dismissal of the Action with prejudice against Defendants, and the Court

having reviewed and considered the Settlement Agreement and being fully advised in the premises,

hereby preliminarily approves the Settlement Agreement in its entirety subject to the Final

Approval Hearing referenced in ¶16 of this Order.

       2.      This Court has jurisdiction over the Parties and the subject matter of the claims

asserted in this lawsuit, which the Court hereby certifies solely for the purposes of the Settlement

Agreement.

       3.      Plaintiff is a member of the Settlement Class and has standing.

       4.      Venue is proper in this District.

       5.      By stipulation of the Settling Parties, and for the purpose of settlement only, the

Court hereby certifies the following class:

       All persons who were sent, by or on behalf of H. D. Smith, LLC or Smith
       Medical Partners, LLC, one or more advertisements by facsimile from
       September 26, 2013 through January 25, 2019.




                                                   3
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 4 of 8 PageID 2628




Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate or controlled

person of Defendants, as well as the members, managers, officers, directors, agents, servants or

employees of Defendants, the immediate family members of such persons, and this Court.

        6.      Pursuant to Federal Rule of Civil Procedure 23(e), the proposed settlement of this

action, as embodied in the terms of the Settlement Agreement, is hereby preliminarily approved as

a fair, reasonable, and adequate settlement of this case in the best interests of the Settlement Class.

The Settlement Agreement is incorporated by reference into this Order and is hereby preliminarily

adopted as an Order of this Court.

        7.      The Court finds that certification for purposes of settlement only is appropriate

because: (a) the class is so numerous that joinder of all members is impractical; (b) there are

questions of law or fact common to the class and they predominate over any questions affecting

only individual class members; (c) Plaintiff’s claims are typical of the claims of the class; (d)

Plaintiff and its attorneys will fairly and adequately protect the interests of the class; and (e) a class

action is the superior means of resolving this controversy.

        8.      It appears that the Court is likely to conclude, pursuant to Rule 23(e)(2) and after

notice to the Settlement Class, that: (a) the class representative and Class Counsel have adequately

represented the Settlement Class; (b) the proposed settlement was negotiated at arm’s length; (c)

the relief provided for the Settlement Class is adequate, taking into account: (i) the costs, risks,

and delay of trial and appeal; (ii) the Settling Parties agreed to an effective method of distributing

relief to the Settlement Class (direct notice by facsimile and U.S. Mail and a simple, one-page

claim form with minimal and fair requirements); (iii) the Settling Parties submitted copies of the

signed Settlement Agreement; and (d) the proposed settlement treats class members equitably

relative to each other.



                                                    4
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 5 of 8 PageID 2629




       9.        Pursuant to Rule 23(a), the Court appoints Pressman, Inc. as the representative of

the Settlement Class and appoints Phillip A. Bock of Bock, Hatch, Lewis & Oppenheim, LLC as

Class Counsel.

       10.       The Clerk of Court is directed to modify the docket to identify Pressman, Inc. as

the lead plaintiff on both Case No. 8:19-CV-1723-T-36TGW (Arkin) and Case No. 8:19-cv-02410-

CEH (Sawyer/Pressman).

                                    Notice and Administration

       11.       At Plaintiff and Defendants’ joint request, and based upon Plaintiff’s

representations in the Motion, the Court appoints Heffler Claims Group as Settlement

Administrator.

       12.       The Court finds that the Settlement Agreement’s plan for class notice by U.S. Mail

and facsimile will provide the best notice practicable under the circumstances and satisfies the

requirements of due process and Rule 23. That plan is approved and adopted. The Court further

finds that the Notice is reasonably calculated to, under all circumstances, apprise the persons in

the Settlement Class of the pendency of this Action, the certification of the Settlement Class, the

terms of the Settlement Agreement, and the right of Settlement Class Members to object to the

Settlement Agreement and to exclude themselves from the Settlement Class. The Court further

finds that the “Notice of Class Action Settlement with Attached Claim Form” (attached to the

Settlement Agreement as Exhibit 2) complies with Rule 23, is appropriate as part of the notice

plan, and it is approved and adopted, provided that language complying with Federal Rule of Civil

Procedure 23(c)(2)(B)(iv) is added thereto.

       13.       The Court orders that the Settlement Administrator disseminate the notice to the

Settlement Class as proposed: (1) by facsimile to the facsimile numbers contained in the Class



                                                 5
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 6 of 8 PageID 2630




List; and (2) by postcard U.S. Mail to the addresses associated with those facsimile numbers. The

Settlement Administrator shall also create and maintain a website containing a copy of the Notice

and the Settlement Agreement and permitting claims to be submitted electronically. The Court

finds and orders that no other notice is necessary.

          14.   Defendants, or the Settlement Administrator acting on their behalf, shall also cause

the requirements of 28 U.S.C. § 1715 to be satisfied through service of notice of the proposed

Settlement upon the Attorneys General of each U.S. State and the Attorney General of the United

States.

                           Opt-Outs, Objections and Final Approval

          15.   Any person within the Settlement Class who wishes to be excluded from the

Settlement Class may exercise his/her/its right to opt-out of the Settlement Class by following the

procedures set forth in §IV(4) of the Settlement Agreement and the Notice before the expiration

of the Opt-Out Deadline (see infra ¶17).

          16.   Any Settlement Class Member may object to the Settlement Agreement, Class

Counsel’s application for a Fee Award, or the request for an Incentive Award by following the

procedures set forth in §IV(6) of the Settlement Agreement and the Notice before the expiration

of the Objection Deadline (see infra ¶17).

          17.   The Final Approval Hearing shall be held before this Court on December 10, 2020

at 11:00 a.m. to determine whether to grant Final Approval to the Settlement Agreement and to

enter a Final Approval Order, and whether Class Counsel’s application for a Fee Award and

request for an Incentive Award should be granted.




                                                 6
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 7 of 8 PageID 2631




                                        Deadlines and Dates

       18.      The Court hereby sets deadlines and dates for the acts and events set forth in the

Settlement Agreement and directs the Settling Parties to incorporate the deadlines and dates in the

Class Notice:

                            Event                                        Date

         Deadline for Transmission of Notice          August 18, 2020
         Deadline for Motion for Attorney Fees        October 4, 2020
         and Incentive Award
         Deadline for persons in the Settlement       October 19, 2020
         Class to opt-out
         Deadline for Settlement Class Members to     October 19, 2020
         submit objections
         Deadline for submission of claims            November 16, 2020
         Deadline for Motion for Final Approval of November 23, 2020
         the Class Action Settlement
         Class Action Fairness Act (28 U.S.C.         November 23, 2020
         §1715) Compliance Declaration
         Declaration from the Settlement              November 30, 2020
         Administrator regarding class notice and
         settlement administration
         Final Approval Hearing                       December 10, 2020 at 11:00 a.m.

                                  Stay/Bar of Other Proceedings

       19.      The Arkin action and the consolidated Sawyer/Pressman action are stayed except

for the activities scheduled in this Order.

       20.      Pending final determination of whether the Settlement Agreement should be

approved, all persons in the Settlement Class, and persons purporting to act on their behalf, who

do not timely exclude themselves from the Settlement Class are hereby enjoined from directly or

indirectly (a) asserting any of the Released Claims (as that term is defined in the Settlement

Agreement) in any action or proceeding; (b) filing, commencing, prosecuting, intervening in, or


                                                  7
Case 8:19-cv-01723-CEH-AEP Document 80 Filed 08/04/20 Page 8 of 8 PageID 2632




participating in (as class members or otherwise) any lawsuit based on or relating to any of the

Released Claims or the facts and circumstances relating thereto; or (c) organizing any persons in

the Settlement Class to opt-out or for purposes of pursuing as a purported class action, any lawsuit

(including by seeking to amend a pending complaint to include class allegations, or seeking class

certification in a pending action) based on or relating to any of the Released Claims or the facts

and circumstances relating thereto against the Released Parties.

       21.     If terminated pursuant to its provisions, the Settlement Agreement shall be of no

force or effect and the Settling Parties’ rights and defenses shall be restored, without prejudice, to

their respective positions as if this Settlement Agreement had never been executed, any orders

entered by the Court in connection with this Agreement shall be vacated, and this Settlement

Agreement shall not be used for any purpose whatsoever against any of the Settling Parties.

       DONE AND ORDERED in Tampa, Florida on August 4, 2020




Copies furnished to:
All parties of record including unrepresented parties, if any




                                                  8
